        Case 1:20-cr-00092-SPW Document 20 Filed 11/04/20 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


  UNITED STATES OF AMERICA,                        CR20-92-BLG-SPW

                        Plaintiff,
                                               ORDER SETTING
           vs.                                 SENTENCING

 COOLIDGE ALLEN KILLSONTOP,

                        Defendant.


      Defendant entered his plea of guilty before U.S. Magistrate Judge Timothy

J. Cavan in open court on October 20, 2020. United States Magistrate Judge

Timothy J. Cavan entered Findings and Recommendation in this matter on October

20,2020(Doc. 19). No objections having been filed within fourteen days thereof,

     IT IS HEREBY ORDERED that Judge Cavan's Findings and

Recommendations(Doc. 19) are ADOPTED IN FULL;

      Therefore,

      IT IS HEREBY ORDERED that,

      1.         Sentencing is set for Wednesday, March 10,2021 at 9:30 a.m., in

the James F. Battin Courthouse, 2601 Second Avenue North, Billings, Montana.
Case 1:20-cr-00092-SPW Document 20 Filed 11/04/20 Page 2 of 4
Case 1:20-cr-00092-SPW Document 20 Filed 11/04/20 Page 3 of 4
Case 1:20-cr-00092-SPW Document 20 Filed 11/04/20 Page 4 of 4
